DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 and 9 recite “up to” which includes zero as a lower limit, see In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c).
Claims 11 and 12 recite “R11, R12, R13 denote a straight-chain alkyl, alkoxy, alkoxyalkyl or alkyl radical having 1-5 C atoms,” and “R12 and R13 denote additionally also denote halogen.” However, R12 and R13 cannot denote a species selected from the 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2009/0309066) in view of Schmidt et al. (U.S. 7,018,685).
Regarding claims 1-4, 9, 10, 12, 13 and 17, Klasen-Memmer et al. (see abstract, claims and examples) teach a liquid crystal composition (medium) as well as process (method) for the preparation of a liquid crystalline medium comprising (mixing) at least 2 to 80% by weight of one or more compounds selected from the group of the compounds of the formulae IV and/or V [0253]. The amounts recited overlap with the instantly claimed ranges 1-40% of formula I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Klasen-Memmer et al. teach the liquid crystal composition (medium) also includes a specific example of formulae ST as compounds selected from Table F [0416-0417]: 
    PNG
    media_image1.png
    376
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    795
    601
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    743
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    577
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    773
    581
    media_image6.png
    Greyscale

ST and ST-1 to ST-18 recited by instant claims 1 and 4. Klasen-Memmer et al. also teach a specific example of formula III is the following formula III-1a:

    PNG
    media_image7.png
    76
    341
    media_image7.png
    Greyscale
[0164] wherein alkyl and alkyl’ denote an alkyl having 1 to 7 C atoms, preferably 2 to 5 C atoms [0165] which is equivalent to formula O-17 of instant claims 9 and 10 when R1 and R2 are alkyls having 1-6 C atoms. Klasen-Memmer et al. further teaches a specific example of formula V is the following formula V-11:

    PNG
    media_image8.png
    145
    391
    media_image8.png
    Greyscale
[0215] wherein R51 is an alkyl or alkenyl and R52 is an alkyl, alkenyl, or alkoxy, and t is 0 or 1 [0216-217]. When t is 1 it is equivalent to formula BF-1 of instant claim 12. When t is 0 it is equivalent to formula I of instant claim 1. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds. Klasen-Memmer et al. does not teach a specific example of a compound of formula I.
However, Schmidt et al. teaches in Example 20 compound 3-butoxy-4,6-difluoro-7-n-dibenzofuran [col 22 line 30] which can be used in a liquid crystal mixture [col 3 claims 1-4, specifically formula I-2 of instant claim 2, more specifically formula I-2.18 of instant claim 3 when L1 and L2 are F. Schmidt et al. also teaches the compound of formula (I) is present in a liquid crystal mixture in an amount of 1 to 40% [col 7 lines 64-66] (claim 13). Schmidt et al. also teaches the above compound provides a favorable relationship of viscosity and clearing point, the compounds should be light- and UV-stable and also thermally stable to a high degree, they should also be suitable for realizing a high voltage holding ratio (VHR), and they should also be readily obtainable synthetically and therefore potentially inexpensive [col 3 lines 36-42]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Klasen-Memmer to include a compound V-11 when t is 0 such as the compound in Example 20 from Schmidt in order to obtain a favorable relationship of viscosity and clearing point, the compounds should be light- and UV-stable and also thermally stable to a high degree, they should also be suitable for realizing a high voltage holding ratio (VHR), and they should also be readily obtainable synthetically and therefore potentially inexpensive. Further it is known to substitute equivalents known for the same purpose. MPEP 2144.06(II). In the instant case, Klasen-Memmer et al. teaches in Example 1.3 a liquid crystal composition comprising compound CN3f-3-O4 [0420] which is a specific example of formula V [0206] which is equivalent to formula V-11 above which is equivalent to formula I of instant claim 1. The teachings of Klasen-Memmer would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one compound of formula V for the other in liquid crystal compositions. Therefore, it would have been obvious to one of ordinary claim 17). The nematic liquid crystal mixture of Klasen-Memmer in view of Schmidt et al. is the same as Applicant claims, therefore it will be expected to have a nematic phase range of at least 60°K at 20°C, absent any evidence to the contrary (claim 21).
	With regard to claim 5, Klasen-Memmer et al. teaches the composition comprises a compound of formula II as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula II is the following formula II-1a:
 
    PNG
    media_image9.png
    104
    339
    media_image9.png
    Greyscale
 [0105] wherein alkyl and alkyl’ denotes alkyl having 1 to 7 C atoms, preferably 2 to 5 C atoms [0106] which is equivalent to formula IIA of instant claim 5 when R2A is an alkyl having 1 to 7 C atoms, p is 1, Z2 is a single bond, L1 and L2 are F, (O) is not present, and v is 1 to 6. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I).
With regard to claim 6, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula III as noted above [0249-0253] which is the following:

    PNG
    media_image10.png
    125
    492
    media_image10.png
    Greyscale
[0040] wherein R31 and R32 are each, independently of one another, denote a straight-chain alkyl, alkoxy, alkenyl, alkoxyalkyl or alkoxy radical having up to 12 C atoms [0042] Z3 is  single bond, --CH2CH2--, --CH=CH--, --CF2O--, --OCF2--, --CH2O--, --OCH2--, --COO--, --OCO--, --C2F4--, --C4H8--, --CF=CF— [0043] and ring A denotes 
    PNG
    media_image11.png
    172
    282
    media_image11.png
    Greyscale
[0042] which is equivalent to formula III of instant claim 6. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). 
With regard to claim 7, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula I as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula I is the following formula IA’-1a:

    PNG
    media_image12.png
    103
    346
    media_image12.png
    Greyscale
[0083] wherein alkyl and alkyl’ denotes alkyl having 1 to 7 C atoms, preferably 2 to 5 C atoms [0084] which is equivalent to formula L-1 of instant claim 7 when R is an alkyl having 1 to 6 C atoms, (O) is not present, and alkyl is an alkyl radical having 1-6 C atoms. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). 
With regard to claim 8, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula II as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula II is the following formula II-6a:

    PNG
    media_image13.png
    137
    398
    media_image13.png
    Greyscale
 [0130] wherein alkyl and alky’ denote alkyls having 1 to 7 C atoms [0131] which is equivalent to formula T-2 of instant claim 8 when R is an alkyl having 1-7 C atoms, (O) is not present, and m is 1-6. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). 
With regard to claim 11, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula IV (which corresponds to formula In as instantly claimed; [0067 and 0201-0205]). Klasen-Memmer et al. also teaches a specific example of formula IV is the following formula IV-1:

    PNG
    media_image14.png
    126
    370
    media_image14.png
    Greyscale
[0201] wherein preferably R41 denotes alkyl or alkenyl, R42 denotes alkyl, alkenyl, alkoxy or alkenyloxy, Z41 denotes a single bond, and r denotes 0 [0202-0205] which is equivalent to formula In of instant claim 11 when R11 is an alkyl or alkenyl having 1-5 C atoms, i is 0, R12 is alkyl, alkenyl, alkoxy or alkenyloxy, and R13 is alkyl, alkenyl, alkoxy, alkenyloxy, hydrogen, or halogen (F). It is 
With regard to claim 14, Klasen-Memmer et al. teach the composition additionally comprises polymerizable compounds [0381].
With regard to claims 15 and 16, Klasen-Memmer et al. teach the composition may further comprise additives such as UV absorbers (stabilizers), antioxidants and free-radical scavengers [0385].
With regard to claims 19 and 20, Klasen-Memmer et al. teach the above composition us used for electro-optical displays with active matrix addressing based on IPS displays [0019]. 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klasen-Memmer et al. (US 2012/0326084 A1).
Regarding claims 1-17, 19 and 20, Klasen-Memmer et al. teach a liquid-crystalline medium as well as process for the preparation of a liquid-crystalline medium  (claims, examples, abstract and  [0024]) comprising at least one compound of formula I (preferred compound BF, when c= 0) [0116] in an amount of 3 to 20% by weight [0119]. Klasen-Memmer et al. teach preferred mixtures comprise one or more compounds 

    PNG
    media_image15.png
    103
    351
    media_image15.png
    Greyscale
[0116] wherein R1 and R2 are alkyl radicals having up to 15 C atoms [0086] and c is 0 [0118] which is equivalent to formula I of instant claims 1-4 and 12 when R1 and R2 are alkyl radicals having up to 15 C atoms and c is 0. The liquid-crystalline medium further comprises stabilizers [0233 and 0236] in amounts of 0.01 to 10% by weight, which are shown in Table C: 
    PNG
    media_image16.png
    698
    588
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    733
    663
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    703
    707
    media_image18.png
    Greyscale


    PNG
    media_image17.png
    733
    663
    media_image17.png
    Greyscale
 
    PNG
    media_image19.png
    730
    642
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    195
    702
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    492
    619
    media_image21.png
    Greyscale
. The stabilizers shown in Table C [0236] of Klasen-Memmer et al. encompasses the compounds of formula ST ( formulas ST-1 to ST17 ) as recited by the instant claim. Klasen-Memmer et al. teach the additional compounds as recited by the instant claims (see claims and examples). 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘980 have claims drawn to a liquid crystalline medium comprising at least one compound of formula I wherein X=O and a=0 (Compound BF-1 as recited in claim 12 of ‘980) and at least one compound selected form the group of the compounds of formulae ST, which are obvious variants of each other. The present claims indicated above also cover the process and display which overlap the claims of copending Application No. 15/304,980, and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Generally, a double patenting rejection is not permitted where the claimed subject matter is presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121. However, no restriction requirement was present in parent application. 
Prior Art of Record
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Goetz et al. (US 2011/0255048 A1)
Specification
14.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
15.	The abstract of the disclosure is objected to because abstract is not in a single paragraph, formula I in abstract does not correspond to formula I of claim 1, and the language “ The invention relates to” should be deleted. Correction is required.  See MPEP § 608.01(b)
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722